                                    COUNTY OF SUFFOLK




                                           STEVE BELLONE
                                      SUFFOLK COUNTY EXECUTIVE

DENNIS M. COHEN                                                         DEPARTMENT OF LAW
COUNTY ATTORNEY


September 17, 2021

Aldo A. Badini, Esq.
Frank S. Restagno, Esq.
200 Park Avenue
New York, NY 10166

Re:     Castaneda v. County of Suffolk, et al.
        17-cv-4267(WFK)(ARL)

Dear Mr. Badini and Mr. Restagno,

Enclosed please find the County defendant’s Notice of Motion and Supporting papers in support
of their motion for summary judgment pursuant to F.R.C.P. Rule 56. Pursuant to Judge Kuntz’s
individual part rules, you are to serve your opposition on this office and then each party will
submit its own papers on the date the fully briefed motion is to be filed with the Court. Please
do not hesitate to call me if you have any questions regarding the enclosed documents.

Very truly yours,

Dennis M. Cohen
County Attorney

/s/ Brian C. Mitchell
By: Brian C. Mitchell
Assistant County Attorney

Enc.




LOCATION                             MAILING ADDRESS
H. LEE DENNISON BLDG.                 P.O. BOX 6100                                    (631) 853-4049
100 VETERANS MEMORIAL HIGHWAY   ♦   HAUPPAUGE, NY 11788-0099     ♦          TELECOPIER (631) 853-5169
